DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030158794 A1; Harada, Toshihiko et al. (hereinafter Harada) in view of US 20180204393 A1; Landolsi; Fakhreddine et al. (hereinafter Landolsi)
Regarding claim 1, Harada teaches an analysis device comprising: a case data set storage unit that stores a plurality of case data sets; (Harada [0009] a storage portion for storing as an initial value the quantity of consumable materials supplied to a user for each measurement device; a stock determination portion for determining the stock of consumable materials kept by the user for each measurement device based on the initial value stored in the storage portion and the number of measurements performed by the measurement device after the initial value has been stored in the storage portion; a supply portion for taking a procedure for supplying the consumable materials to the user of the measurement device; and a control portion for controlling the stock determination portion to determine the stock of consumable materials of the measurement [FIG. 1 and FIG.4] show corresponding storage portions)		a measurement data acquisition unit that acquires measurement data taken by a measurement device at an initial state and at a plurality of points of time; (Harada [0009] storing as an initial value the quantity of consumable materials supplied to a user for each measurement device; a stock determination portion for determining the stock of consumable materials kept by the user for each measurement device based on the initial value stored in the storage portion and the number of measurements performed by the measurement device after the initial value has been stored in the storage portion; [0068] stored in the storage portion and a number of measurements performed by the measurement device after the initial value has been stored in the storage portion [69,73,124,126] further elaborate on measuring the data at different times)														a difference data generation unit that generates difference data representing a variation from the measurement data taken at the initial state to measurement data taken at each of the plurality of points of time that precede a first elapsed time; (Harada [0006] a difference in result between the measurement performed shortly after the manufacturing date of the reagents and the measurement performed closer to the expiration date of the reagents [0130] reagents stored in the patient data storage portion 12 to yield a difference there between; and determining whether the patient has sufficient reagent stocks on hand based on a comparison of the difference and a predetermined value [126] further elaborates on the measurement of the data at different times)											a variation from the measurement data taken at the initial state to measurement data taken at or after the first elapsed time, based on the plurality of case data sets; (Harada [0021] measured data correcting information includes degradation correcting information.  [0022] This allows the management device to correct data properly, even if the measurement device uses consumable materials that are degraded with time. Thus, a measurement support system can be achieved that reduces the user's burden of making a correction for every measurement. [0046] in the first measurement support method, degradation in the consumable materials with time may affect the measured data, and it is preferable that the measured data correcting information includes degradation correcting information. [128,129, and 142] further elaborate on correction of the corresponding degradation [126] further elaborates on the measurement of the data at different times)								and an aging degradation correction unit that corrects the measurement data taken at or after the first elapsed time, based on the difference data output from the aging degradation … unit, wherein the plurality of case data sets each include difference data representing a variation from measurement data taken at an initial state to measurement data taken at each of a plurality of points of time, for a same sample under a same measurement condition (Harada [0021] measured data correcting information includes degradation correcting information.  [0022] This allows the management device to correct data properly, even if the measurement device uses consumable materials that are degraded with time. Thus, a measurement support system can be achieved that reduces the user's burden of making a correction for every measurement. [0046] In the first measurement support method, degradation in the consumable materials with time may affect the measured data, and it is preferable that the measured data correcting information includes degradation correcting information. [128,129, and 142] further elaborate on correction of the corresponding degradation)													Harada lacks explicitly and clearly teaching an aging degradation estimation unit that receives the difference data generated by the difference data generation unit at the plurality of points of time preceding the first elapsed time to output difference data representing an estimate value 										However Landolsi helps teach an aging degradation estimation unit that receives the difference data generated by the difference data generation unit at the plurality of points of time preceding the first elapsed time to output difference data representing an estimate value (Landolsi [0006] predicted using statistical methods. A controller may predict a base rate of degradation of the component based on a past history (e.g., frequency) of servicing of the component. For example the controller may use a linear degradation model to predict a base value of the remaining life of the component. [0042] further elaborate on the degradation model(s)  [90,112, and 115] further elaborate on the prediction/estimation of the degradation)				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Landolsi in order to have estimation method to better predict the degradation of data and henceforth create a more accurate system (Landolsi [0006] predicted using statistical methods. A controller may predict a base rate of degradation of the component based on a past history (e.g., frequency) of servicing of the component. For example the controller may use a linear degradation model to predict a base value of the remaining life of the component. [0042] further elaborate on the degradation model(s)  [90,112, and 115] further elaborate on the prediction/estimation of the degradation)
Regarding claim 2, the combination of Landolsi and Harada teach The analysis device according to claim 1, wherein the aging degradation estimation unit is configured to output the difference data representing the estimate value of the variation from the measurement data taken at the initial state to the measurement data taken at or after the first elapsed time, (Landolsi [0090] In this way, a controller may predict a state of degradation of a vehicle component based on change in a metric associated with the vehicle component over a duration, and a distance traveled by the vehicle over the duration, the metric derived from a sensed vehicle operating parameter. The controller may then convert the predicted state of degradation into a remaining time or duration estimate for display to a vehicle operator based on past driving history data and predicted future driving...The predicting may include raising the state of degradation of the vehicle component towards a fully degraded state as a difference between a current value of the metric relative to the initial value of the metric increases above a threshold, the threshold based on the distance traveled by the vehicle over the duration [108,112, and 115] further elaborate on the prediction of the degradation)				by inputting, to an aging degradation model, the difference data generated by the difference data generation unit at the plurality of points of time preceding the first elapsed time, (Landolsi [0006] predicted using statistical methods. A controller may predict a base rate of degradation of the component based on a past history (e.g., frequency) of servicing of the component. For example the controller may use a linear degradation model to predict a base value of the remaining life of the component. [0042] further elaborate on the degradation model(s)  [90,112, and 115] further elaborate on the prediction/estimation of the degradation)								wherein the aging degradation model is learned using the plurality of case data sets i) to receive, as an input, difference data representing a variation from measurement data taken at an initial state to measurement data taken at a plurality of points of time after the initial state and before the first elapsed time, (Harada [0021] measured data correcting information includes degradation correcting information.  [0022] This allows the management device to correct data properly, even if the measurement device uses consumable materials that are degraded with time. Thus, a measurement support system can be achieved that reduces the user's burden of making a correction for every measurement. [0046] In the first measurement support method, degradation in the consumable materials with time may affect the measured data, and it is preferable that the measured data correcting information includes degradation correcting information. [128,129, and 142] further elaborate on correction of the corresponding degradation [126] further elaborates on the measurement of the data at different times)												and ii) to provide, as an output, difference data representing a variation from the measurement data taken at the initial state to measurement data taken at and after the first elapsed time (Landolsi [0090] In this way, a controller may predict a state of degradation of a vehicle component based on change in a metric associated with the vehicle component over a duration, and a distance traveled by the vehicle over the duration, the metric derived from a sensed vehicle operating parameter. The controller may then convert the predicted state of degradation into a remaining time or duration estimate for display to a vehicle operator based on past driving history data and predicted future driving...The predicting may include raising the state of degradation of the vehicle component towards a fully degraded state as a difference between a current value of the metric relative to the initial value of the metric increases above a threshold, the threshold based on the distance traveled by the vehicle over the duration [108,112, and 115] further elaborate on the prediction of the degradation)
Regarding claim 4, the combination of Landolsi and Harada teach The analysis device according to claim 1, wherein the aging degradation correction unit is configured to subtract the difference data output from the aging degradation estimation unit from the measurement data taken at or after the first elapsed time. (Landolsi [0090] In this way, a controller may predict a state of degradation of a vehicle component based on change in a metric associated with the vehicle component over a duration, and a distance traveled by the vehicle over the duration, the metric derived from a sensed vehicle operating parameter. The controller may then convert the predicted state of degradation into a remaining time or duration estimate for display to a vehicle operator based on past driving history data and predicted future driving...The predicting may include raising the state of degradation of the vehicle component towards a fully degraded state as a difference between a current value of the metric relative to the initial value of the metric increases above a threshold, the threshold based on the distance traveled by the vehicle over the duration [108,112, and 115] further elaborate on the prediction of the degradation)
Regarding claim 5, the combination of Landolsi and Harada teach The analysis device according to claim 1, wherein the measurement data is waveform data. (Landolsi [0021] In this example, input device 132 includes an accelerator pedal and a pedal position sensor 134 for generating a proportional pedal position signal PP  [0025] Intake valve 150 may be controlled by controller 12 via actuator 152. Similarly, exhaust valve 156 may be controlled by controller 12 via actuator 154. During some conditions, controller 12 may vary the signals provided to actuators [35, 37, 62] further elaborates on various waveforms [FIG. 7,9,12] show visuals)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20030158794 A1; Harada, Toshihiko et al. (hereinafter Harada) in view of US 20180204393 A1; Landolsi; Fakhreddine et al. (hereinafter Landolsi) and US 20200012940 A1; Liu; Feng et al. (hereinafter Liu).
Regarding claim 3, the combination of Harada and Landolsi help teach The analysis device according to claim 2, wherein the aging degradation model			the combination lack explicitly teaching is configured as a neural network			However Liu helps teach is configured as a neural network (Liu [0108] Neural network parameters may be initialized using convolution aware initialization, and may include training using AdaMax with .beta..sub.1=0.9, .beta..sub.2=0.999, a learning rate of 0.001 and a mini-batch size of 16 samples. A relatively small mini-batch size may be used. A degradation in the quality of the trained model may occur when using more samples per mini-batch. Furthermore, patches of size 128.times.128 may be used for training, instead of entire frames. This allows avoidance of patches that contain little or no useful information and may lead to more diverse mini-batches, which may improve training. )													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Liu in order to create a more accurate system via the neural network methods (Liu [0108] Neural network parameters may be initialized using convolution aware initialization, and may include training using AdaMax with .beta..sub.1=0.9, .beta..sub.2=0.999, a learning rate of 0.001 and a mini-batch size of 16 samples. A relatively small mini-batch size may be used. A degradation in the quality of the trained model may occur when using more samples per mini-batch. Furthermore, patches of size 128.times.128 may be used for training, instead of entire frames. This allows avoidance of patches that contain little or no useful information and may lead to more diverse mini-batches, which may improve training. )

Allowable Subject Matter

Claims 6 and 7 have been deemed as allowable subject matter by the examiner. 
	Claim 6 is related to prior arts: US 20030158794 A1; Harada, Toshihiko et al. (hereinafter Harada) in view of US 20180204393 A1; Landolsi; Fakhreddine et al. (hereinafter Landolsi) and US 20180307741 A1; Kida; Luis Sergio (hereinafter Kida)		Claim 7 is related to prior arts: US 20030158794 A1; Harada, Toshihiko et al. (hereinafter Harada) in view of US 20180204393 A1; Landolsi; Fakhreddine et al. (hereinafter Landolsi), US 20180054379 A1; Bursell; Mike et al. (Bursell) and US 20180307741 A1; Kida; Luis Sergio (hereinafter Kida)  
The claims 6 and 7 have a unique combination of steps that when combined and looked at as a whole gives the claim patentability. While individually the cited references can teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context. The claims contains the unique concept of generating test data by integrating a unique aging degradation unit to help correct the data and further generating case data sets by deleting a sample name and identifier for a specific measurement condition. This unique step in combination with the surrounding language helps give the claim novelty. The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims 6 and 7 are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page(s): 2-3): Examiner’s response:- It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Harada establishes the measurement device capable of performing measurements at different points in time, Landolsi is being combined in to teach some sort of estimation degradation unit to apply to the plurality of data Harada's measurement system creates/contains to create an estimate value. Harada does teach correcting degradation data (para. 21 and 46), degradation data represents data change over time henceforth it can be interpreted as “difference data”. Since the nature of this rejection is 103 and has a combination of arts, Landolsi (para. 6) teaches the estimate value integration that is used in the “difference data” that Harada corrects. The current scope of the claim is not interpreted by the examiner as the applicant argues it should be viewed in the arguments, the examiner believes the applicant is assuming and placing too much weight from instant applications specification. The examiner believes these limitations assumed from the specification are not clear and must be brought into the claim’s limitations for the claim to gain the scope the applicant wishes it to have. For example the term "case data sets" is broadly interpreted and doesn’t have very clear claim language. The examiner recommends further elaborating on how the case data sets are generated (for example dependent claim 6 and para.-56-62 of the instant application show more details on the generation of the case data sets).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183